Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office action is in response to papers filed on 2/17/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-6, 9-17 and 19-21 are pending and are presented for examination.  
Claims 1-6, 9-17 and 19-21 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “wherein the secondary mount member comprises a receptacle that securely receives a fastener therein, the fastener being received through an opening of the sensor circuit mount member and a corresponding receptacle on the stator” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-6 and 9-11 are also allowable for depending on claim 1. 
The feature is claim 8 on 10/28/2021 and indicated allowable.  

In claims 12 and 21, the specific limitations of “wherein the sensor circuit mount member further comprises a plurality of bridge portions axially extending from an outer periphery of the sensor circuit mount member to secure the sensor circuit mount 
Claims 13-17 and 19-20 are also allowable for depending on claim 12. 
The feature is claims 9 and 18 on 10/28/2021 and indicated allowable.  

Claim 21 recites “a bearing support member” while claims 1 and 12 recite “a bearing support”.  Examiner regards these are the same element.  Specification [0006] first recites below. 

    PNG
    media_image1.png
    202
    635
    media_image1.png
    Greyscale

It is clear that “the bearing support” is pointing to “a bearing support member”.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834